FILED
                            NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50070

               Plaintiff - Appellee,             D.C. No. 5:03-cr-00002-VAP

  v.
                                                 MEMORANDUM *
CURTIS BAKER, a.k.a. Middleman,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Curtis Baker appeals from the 24-month prison sentence and three-year term

of supervised release imposed following the revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Baker contends that his sentence is substantively unreasonable because the

district court impermissibly focused on the seriousness of his underlying drug

conviction and did not consider his various mitigating factors. These contentions

fail. The district court considered the proper factors set forth in 18 U.S.C.

§ 3583(e), and, under the totality of circumstances, the sentence is reasonable. See

United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007) (“[A] district court

may properly look to and consider the conduct underlying the revocation as one of

many acts contributing to the severity of the violator’s breach of trust so as not to

preclude a full review of the violator’s history and the violator’s likelihood of

repeating that history.”).

      AFFIRMED.




                                           2                                     11-50070